Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.  This action is in response to the amendment filed 12/22/2021.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 12-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A.  The following terms lack antecedent basis:	
(i) the computer system (line 3 of claim 12, line 2 of claim 13).  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or 

4.  Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Tysowski U.S Patent No. 8,044,818.
As to claim 1, Tysowski teaches a computer system configured to generate high-level descriptions of events based on a combination of data obtained from different sources, said computer system comprising: 
one or more processors (…at least one processor 240 (such as a microprocessor) which controls the overall operation of the device 201…, lines 48-50 column 2); and 
one or more computer-readable hardware storage devices that store instructions that are executable by the one or more processors to cause the computer system to (…The processor 240 operates under stored program control and executes software modules 221 stored in memory such as persistent memory, for example, in the flash memory 244…, lines 44-46 column 3) at least: 
obtain first data (…the drop detection module 226 monitors for and detects freefall events. In some embodiments, this comprises monitoring the output of the three-axis accelerometer 310 and detecting an output signal indicating freefall. Freefall may be indicated by an output signal which represents a zero acceleration reading (relative to gravity) from each sensing axis of the accelerometer 310. It will be appreciated that any time there is no external force other than gravity acting on the device 201, for example when the device 201 is falling after being dropped, the accelerometer 310 will lines 31-41 column 7) from a remotely located (…a suitable analog accelerometer and control circuit could be used…, lines 17-18 column 7) first source (…at least one motion sensor which is connected to the processor 240 and which is controlled by one or a combination of a monitoring circuit and operating software. The motion detection subsystem 249 may comprise two or more motion sensors or a motion sensor and an electronic compass. The motion detection subsystem 249 detects the motion of the mobile communication device 201 or detects information which the motion of the mobile communication device 201 can be determined, such as acceleration using an accelerometer. In other embodiments, a motion sensor other than an accelerometer could be used. As will be appreciated by persons skilled in the art, an accelerometer is a sensor which converts acceleration from motion (e.g. movement of the mobile communication device 201 or a portion thereof due to the strike force) and gravity which are detected by a sensing element into an electrical signal (producing a corresponding change in output) and is available in one, two or three axis configurations…., lines 24-44 column 6); 
obtain second data from a remotely located second source that is different than the remotely located first source, the second data being of a different type than the first data (…the drop detection module 226 determines whether a secondary indication of a device drop exists…, lines 18-19 column 8; …multiple secondary indications of a device drop…, lines 31 column 8 to line 11 column 10); 
perform a derivation process in which a combination of the first data and the second data are used to derive a high-level description of an event that is currently occurring or that is predicted will occur (…the drop detection module 226 lines 15-19 column 10), wherein performing the derivation process using only one of the first data or the second data results in a different event description than the high-level description that is derived based on the combination of the first data and the second data (…A freefall event may occur as a result of events which are not likely to lead to loss of the device 201. For example, a user might carry the device 201 in a bag, purse or coat, and drop the object carrying the device 201 intentionally. This would likely result in a freefall event being detected. Reporting a device drop event in such circumstances would result in unneeded device drop notifications. Limiting the reporting of device drop events which occur in combination with a secondary indication of a device drop limits device drop reporting to situations in which the device 201 has been dropped in a manner more likely to lead to a device loss…, lines 20-30 column 8); and 
send a notification comprising the high-level description to a receiving application (…in response to receiving a device drop notification from the drop detection module 226, the operating system 223 issues an alert. The type and content of the alert may vary between different embodiments. The alert may comprise one or any combination of a visual, audio and physical indication. The physical indication may be a vibration generated by a buzzer or vibrator of the device 201. The visual indication may be generated by the display screen 204, a light-emitting diode (LED), or both. The audio indication may be generated by the speaker 256, a tone generator, or both. In some embodiments, the user may create a personalized audio recording or synthesized lines 29-41 column 10; …The alert may also comprise sending an electronic communication via a wireless communication link. The wireless communication link may comprise the communications subsystem 211, the short-range wireless communication subsystem 272, or both. The electronic communication may be sent in addition to, or instead of, a visual, audio or physical indication. The communication may be an email message, text message (e.g., Short Message Service (SMS) message), Multimedia Messaging Service (MMS) message, instant messaging (IM) message, voice message (e.g., a device lost message which may be pre-recorded or generated via text-to-speech synthesis based on, for example, the device location as described below), or other electronic communication…, lines 48-60 column 11). 
As to claim 2, Tysowski further teaches the remotely located first source is one or more sensors (…at least one motion sensor which is connected to the processor 240 and which is controlled by one or a combination of a monitoring circuit and operating software. The motion detection subsystem 249 may comprise two or more motion sensors or a motion sensor and an electronic compass. The motion detection subsystem 249 detects the motion of the mobile communication device 201 or detects information which the motion of the mobile communication device 201 can be determined, such as acceleration using an accelerometer. In other embodiments, a motion sensor other than an accelerometer could be used. As will be appreciated by persons skilled in the art, an accelerometer is a sensor which converts acceleration from motion (e.g. movement of the mobile communication device 201 or a portion thereof due to the strike force) and gravity which are detected by a sensing element into lines 24-44 column 6). 
As to claim 3, Tysowski further teaches the one or more remotely located sensors are external to the computer system (…the holster-detection means may comprise a mechanical sensor such as a depressible button on the surface of the device 201 which is adapted to depress only when the device 201 is held within a specifically-shaped holster. In other embodiments, the holster-detection means may comprise an electrical sensor such as an electrical contact on the surface of the device 201 which is adapted to close an electrical circuit when in contact with another electrical contact on the interior of a specially-designed holster. In other embodiments, the holster-detection means may comprise a magnetically-sensitive sensor as part of the device 201 which is adapted to detect the proximity of a magnet built into a specially-designed holster…, lines 41-49 column 8). 
As to claim 4, Tysowski further teaches an application programming interface (API) is used to obtain the first data from the remotely located first source, the API being a part of an operating system (OS) API of the computer system (…a service routing application programming interface (API)…, lines 4-5 column 5). 
As to claim 5, Tysowski further teaches a sensor service acts as an intermediary (…The motion detection subsystem 249 may comprise two or more motion sensors or a motion sensor and an electronic compass. The motion detection subsystem 249 detects the motion of the mobile communication device 201 or detects information which the motion of the mobile communication device 201 can be determined, such as acceleration using an accelerometer…, lines 29-35 column 6) between an application programming interface (API) and the receiving application, and wherein the API obtains the first data from the remotely located first source (…a service routing application programming interface (API)…, lines 4-5 column 5). 
As to claim 7, Tysowski further teaches the high-level description indicates whether a particular type of motion is occurring (…a device drop notification…, lines 29-30 column 10). 
As to claim 8, Tysowski further teaches the derivation process includes an analysis of patterns of change in the first data (…the drop detection module 226 determines if a freefall event has been detected when a secondary indication of a device drop exists (e.g., when the device 201 is out of its holster) or within a predetermined duration of a secondary indication of a device drop…, lines 15-19 column 10). 
As to claim 9, Tysowski further teaches the remotely located first source is periodically polled to obtain data, including said first data (…The operational settings of the accelerometer 310 are controlled by the controller 312 using control signals sent from the controller 312 to the accelerometer 310 via the serial interface. The controller 312 may determine the motion detection in accordance with the acceleration measured by the accelerometer 310, or raw acceleration data measured by the accelerometer 310 may be sent to the processor 240 of the device 201 via its serial interface where motion detection is determined by the operating system 223, or other software module 221…, lines 6-15 column 7). 
As to claim 10, Tysowski further teaches an additional notification is sent, said additional notification comprising an updated description after passage of a determined period of time subsequent to the notification or, alternatively, sends the additional notification comprising the updated description in response to a detected change in the first data (…After issuing the local alert, the operating system 223 then monitors the output of the accelerometer 310 for any output which indicates movement of the device 201. If the output of the accelerometer 310 does not indicate movement of the device 201 within a predetermined duration (e.g., 5, 10 or 15 minutes) from the device drop notification, the device 201 will send an electronic communication as described above. In these embodiments, movement of the device 201 is interpreted as the device user picking up the device 201 and, therefore, as recovery of the device 201. Conversely, the lack of movement of the device 201 is interpreted as the device 201 remaining in a lost or potentially lost state.  In some embodiments, periodic or repeating alerts, including visual, audio and physical indications and sending of electronic communications, have a fixed duration to preserve the life of the battery 238 which would otherwise be quickly drained if periodic or repeating alerts were issued indefinitely…, lines 6-23 column 13).
As to claim 11, note the discussion of claim 1 above. 
As to claim 12, note the discussion of claim 2 above.  Tysowski further teaches a third source provides third data, the third source being a part of the computer system (…the secondary indication of a device drop may be a lack of activity of the device 201 for a predetermined duration. Activity of the device 201 may be determined by activity of the input devices 206, selected types of communication with the wireless lines 16-24 column 9).
As to claims 13-16, note the discussions of claims 12, 4 and 7-8 above, respectively. 
As to claim 17, Tysowski further teaches the application is subscribed to receive notifications (…The communication is sent from the device 201 to one or more recipients…, lines 60-62 column 11). 
As to claim 18, Tysowski further teaches the first data is raw sensor data (…raw acceleration data measured by the accelerometer…, lines 12-13 column 7).
As to claim 19, note the discussions of claims 1 and 17 above. 
As to claim 20, note the discussions of claims 2 and 18 above. 

Allowable Subject Matter
5.  Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.  Applicant’s arguments have been fully considered but they are not persuasive.
lines 46-49 column 6; lines 17-18 column 7), which is clearly not part of the drop notification processing system.  This analog accelerometer’s signal needs to be converted to digital signal by its own control circuit before being processed by the drop notification system. Paragraph 0017 (as disclosed in the Remarks) of the applicant’s specification discloses “sensors 102-106 could be physically disassociated from machine 108”, but there is no other indication of how these physically disassociated sensors communicate with the machine 108.  The reference meets the limitation as broadly claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194